UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8089


WILLIAM EARL WILLIAMS,

                  Petitioner - Appellant,

             v.

M. PETTIFORD,      Warden   FCI   Med-Hi    &   Camp   Bennettsville
Complex,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:08-cv-00641-HFF)


Submitted:    February 26, 2009                 Decided:   March 6, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Earl Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Earl Williams, a federal prisoner, appeals the

district     court’s   order    accepting    the     recommendation      of      the

magistrate    judge    and   denying   relief   on    his    28 U.S.C.     §    2241

(2006) petition.       We have reviewed the record and agree with the

district court’s conclusion that Williams cannot show that 28

U.S.C.A. § 2255 (West Supp. 2008) is inadequate or ineffective

to test the legality of his detention.               Accordingly, we affirm.

We   dispense   with    oral   argument    because     the   facts   and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2